ORDER
Roy Vance appeals his convictions in a jury-waived trial of two counts of murder in the first-degree, § 565.020, RSMo 2000,1 and armed criminal action, § 571.015 RSMo. Vance was charged as an accessory in the shooting deaths of two jail guards committed by Michael Tisius in an attempt to break Vance out of the Randolph County jail. Vance was sentenced to two terms of life imprisonment without the possibility of parole, and one term of life imprisonment. He raises one point on appeal, contending that there was insufficient evidence that he personally deliberated on the deaths of the victims.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.